     Case 2:20-cv-01179-KJM-AC Document 13 Filed 10/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ARTHUR DEWAYNE TOWNSEND, JR.,                     No. 2:20-cv-1179 KJM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    MIKE RUIZ, et al.,
15                       Defendants.
16

17          On September 11, 2020, plaintiff filed a request for reconsideration of the magistrate

18   judge’s order issued July 1, 2020, which denied plaintiff’s motion for the appointment of counsel.

19   See ECF Nos. 6, 9, respectively. Under this court’s Local Rule 303(f), a magistrate judge’s

20   orders shall be upheld unless “clearly erroneous or contrary to law.” Id. Upon review of the file,

21   the court finds the magistrate judge’s ruling was not clearly erroneous or contrary to law.

22          Therefore, IT IS HEREBY ORDERED that, upon reconsideration, the order of the

23   magistrate judge issued July 1, 2020 (ECF No. 9), is AFFIRMED.

24   DATED: October 28, 2020

25

26

27

28
                                                       1
